Exhibit 10.2

MASTER LEASE AGREEMENT

(Excluded Manufacturing Assets)

between

GENERAL MOTORS CORPORATION,

a Delaware corporation

(“Landlord”)

and

GENERAL MOTORS COMPANY,

a Delaware corporation

(“Tenant”)

Dated: July 10, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page

1.

  LEASE SCHEDULE AND EXHIBITS    1

2.

  AGREEMENT TO LEASE    1

3.

  LEASE TERM    1

4.

  RENTAL PAYMENTS    1  

4.1

   Rent    1  

4.2

   Utilities and Services    2  

4.3

   Interest on Late Payments    2

5.

  USE    2

6.

  TAXES    3

7.

  CONDITION OF PREMISES    3

8.

  MAINTENANCE    3  

8.1

   Capital Repairs    3  

8.2

   Tenant’s Maintenance    4

9.

  ASSIGNMENT AND SUBLETTING    4  

9.1

   By Tenant    4

10.

  LANDLORD’S TITLE AND QUIET ENJOYMENT    5

11.

  ALTERATIONS AND IMPROVEMENTS; LIENS    5  

11.1

   Alterations, Additions and Improvements    5  

11.2

   Liens    5

12.

  TENANT TRADE FIXTURES AND PERSONAL PROPERTY    6

13.

  INSURANCE    6  

13.1

   Tenant’s Insurance    6  

13.2

   Form of Insurance    7  

13.3

   Mutual Waiver    7

14.

  DAMAGE AND CONDEMNATION    7  

14.1

   Damage or Destruction    7  

14.2

   Condemnation    8

15.

  RETURN OF PREMISES; FACILITY IDLING PROCESS    8

 

i



--------------------------------------------------------------------------------

16.    HOLDOVER    9 17.    EVENTS OF DEFAULT; REMEDIES    10   

17.1

   Events of Default    10   

17.2

   Remedies    11   

17.3

   Landlord Defaults    11   

17.4

   Limitation on Liability    11 18.    ENVIRONMENTAL    12   

18.1

   Definitions    12   

18.2

   Agreements regarding Environmental Matters    12 19.    NOTICE    14 20.   
ENTRY UPON PREMISES    14 21.    GENERAL PROVISIONS    14   

21.1

   Brokerage    14   

21.2

   Amendments    14   

21.3

   Severability    15   

21.4

   Attorney’s Fees    15   

21.5

   Time of Essence    15   

21.6

   Waiver    15   

21.7

   Successors and Assigns    15   

21.8

   Governing Law    15   

21.9

   Estoppel Agreements    15   

21.10

   Subordination, Non-Disturbance Agreement    15   

21.11

   Intentionally Omitted    15   

21.12

   Force Majeure    16   

21.13

   Consent    16   

21.14

   Time Period for Payment    16   

21.15

   Execution of Lease    16   

21.16

   Counterparts    16   

21.17

   Confidentiality    16   

21.18

   Jurisdiction for Dispute Resolution    17   

21.19

   Gender    17 22.    WAIVER OF LANDLORD LIEN    18 23.    CONTRACTION RIGHT   
18 24.    TENANT’S LIABILITY    18 25.    PURCHASE OPTION    19

 

ii



--------------------------------------------------------------------------------

Exhibit A - Premises

Exhibit B - Target End Dates

Exhibit C - Rent

 

iii



--------------------------------------------------------------------------------

LEASE SCHEDULE

This Lease Schedule is made a part of that certain Master Lease Agreement
(Excluded Manufacturing Assets) attached hereto, including all Exhibits (the
“Lease”), between Landlord and Tenant (as such terms are defined below).

 

1.

   Landlord:    General Motors Corporation, Delaware corporation.

2.

   Tenant:    General Motors Company, a Delaware corporation.

3.

   Date of Lease:    July 10, 2009.

4.

   Premises:    The term “Premises” shall mean (a) the land owned by Landlord
(the “Land”) at the common addresses set forth on Exhibit A attached hereto and
made a part hereof, (b) the building or buildings located on the Land (the
“Buildings”), (c) any other improvements located on the Land (collectively with
the Buildings, the “Improvements”), and (d) and all appurtenances belonging to
or in any way pertaining to said Land and Improvements, subject to Section 23
hereof.

5.

   Facility:    Each separate property listed on Exhibit A, including the Land,
Buildings, Improvements and appurtenances related thereto.

6.

   Longer Term Facility:    Collectively, the Mansfield Facility and the Grand
Rapids Facility (as defined on Exhibit A).

7.

   Commencement Date:    July 10, 2009.

8.

   Production Period:    With respect to each Facility, the date commencing on
the Commencement Date and expiring on the date set forth in a written notice
delivered by Tenant to Landlord with respect to one or more Facilities (each, a
“Production End Notice”) that a production run has ended at such Facility.
Tenant shall deliver a Production End Notice within ten (10) business days after
production has ceased at the applicable Facility or Facilities.

9.

   Idling Period:    With respect to each Facility, the period commencing on the
date set forth in the Production End Notice and expiring on the Termination
Date.

10.

   Target End Dates:    See Exhibit B.

 

iv



--------------------------------------------------------------------------------

11.

   Termination Dates:    See Section 3.

12.

   Term:    The term commencing on the Commencement Date and expiring on the
Termination Date with respect to each Facility.

13.

   Contraction Right:    See Section 23.

14.

   Rent:    See Section 4 and Exhibit C.

15.

   Use:    See Section 5.

16.

   Landlord’s Address:   

General Motors Corporation (hereafter to be known as Motors Liquidation Company)

GM Global Headquarters

Mail Code 482-C37-A99

300 Renaissance Dr.

Detroit, MI 48265

Fax: (248) 204-0674

Attn: Christian B. Cook

 

With a copy to:

 

Weil, Gotshal & Manges LLP

1395 Brickell Avenue

Suite 1200

Miami, Florida 33131

Fax: (305) 374 7159

Attn: Beatriz Azcuy-Diaz

17.

   Tenant’s Address:   

General Motors Company

c/o Worldwide Real Estate

200 Renaissance Center

Mail Code #482-B38-C96

Detroit, Michigan 48265

Fax: (313) 665-6619

Attn: Executive Director of Worldwide Real Estate

 

With a copy to:

 

General Counsel

General Motors Company

P.O. Box 300

Mail Code #482-C25-D81

Detroit, Michigan 48265

Fax: (313) 665-4960

Attn: Gordon M. Ing

 

v



--------------------------------------------------------------------------------

18.

   Exhibits to Lease:   

Exhibit A – Premises

Exhibit B – Target End Dates

Exhibit C – Rent

 

vi



--------------------------------------------------------------------------------

MASTER LEASE AGREEMENT

(Excluded Manufacturing Assets)

THIS LEASE is made and entered into as the date set forth on the Lease Schedule
to which this Lease is attached (the “Lease Schedule”) by and between Landlord
and Tenant.

WHEREAS, Landlord owns the Land and the Improvements and the appurtenances
thereto, which together comprise the Premises; and

WHEREAS, Tenant desires to lease the Premises on the terms and conditions
hereinafter set forth.

NOW, THEREFORE, in consideration for the mutual covenants herein contained, and
other valuable consideration, the parties agree as follows:

1. LEASE SCHEDULE AND EXHIBITS. The Lease Schedule and all Exhibits attached
hereto are hereby incorporated herein by this reference. All capitalized terms
used herein that are not specifically defined herein shall have the meanings set
forth on the Lease Schedule. The Tenant and the Landlord are collectively
referred to herein as the “Parties”.

2. AGREEMENT TO LEASE. Upon the terms and conditions set forth herein, Landlord
hereby leases to Tenant and Tenant hereby leases from Landlord the Premises and
any and all fixtures, machinery, equipment and personal property (collectively,
the “Landlord Fixtures and Personal Property”) owned or leased by Landlord, used
in connection with the operation, maintenance and/or repair of the Facilities as
of the Commencement Date and located on the Premises.

3. LEASE TERM. Unless sooner terminated or extended pursuant to the terms
hereof, the term of this Lease (the “Term”) shall commence as of the
Commencement Date and shall end on the respective Termination Date with respect
to each Facility. The “Termination Date” with respect to each Facility is the
date, after the Target End Date, that is ninety (90) days after Tenant notifies
Landlord in writing that this Lease will terminate with respect to such
Facility, provided that the Termination Date shall not be later than
(a) December 31, 2013 with respect to the Longer Term Facilities or (b) the date
that is twenty-four (24) months after the Target End Date with respect to any
other Facility; provided that if this Lease terminates (whether pursuant to
Section 17.2 hereof or otherwise) (x) prior to December 31, 2013, with respect
to any Longer Term Facility or (y) prior to the date that is twenty-four
(24) months after the Target End Date, with respect to any other Facility, then,
in the case of clause (x) or (y), the Termination Date for such Facility shall
be the date on which this Lease so terminates.

4. RENTAL PAYMENTS.

4.1 Rent. During a Production Period with respect to each Facility, Tenant shall
pay to Landlord annual base rent equal to One Dollar ($1.00) per useable square
foot, as set forth in Exhibit C (the “Rent”), in monthly installments, on or
before the first day of each calendar month during the Term hereof. Rent shall
be paid to Landlord at Landlord’s Address (as defined in the Lease Schedule) and
Rent for any partial months shall be prorated based on the total number of days
in that month. Landlord and Tenant hereby stipulate that the useable square
footage with respect to each Facility is set forth on Exhibit A, provided that

 

1



--------------------------------------------------------------------------------

Landlord and Tenant hereby acknowledge that Tenant leases and is obligated to
pay expenses associated with the entirety of each Facility during the Term, each
in accordance with the terms of this Lease. All payments by Tenant shall be made
in lawful money of the United States. Commencing on the first day of the Idling
Period with respect to each Facility and continuing for twelve (12) months
thereafter, Tenant shall have no further obligation to pay Rent allocable to
such Facility, but Tenant shall be obligated to pay all other amounts payable
hereunder with respect to such Facility other than taxes on Landlord Fixtures
and Personal Property located on such Facility through the Termination Date.
Notwithstanding the foregoing, if Tenant has not surrendered a Facility within
twelve (12) months after the commencement of the Idling Period with respect to
such Facility, Tenant shall thereafter resume paying Rent on a monthly basis
from and after such date, provided that the monthly amount payable during such
period shall be equal to fifty percent (50%) of the monthly Rent due in the
month in which the Production Period ended, plus all other amounts due and
payable hereunder with respect to such Facility through the Termination Date
with respect to such Facility.

4.2 Utilities and Services. From and after the Commencement Date, Tenant shall
promptly pay for all utilities and other services (including, but not limited
to, water, site coordination, management and oversight, security, sewage service
charges, garbage or trash removal, fuels, including natural gas, and
electricity, including electricity for any heating, ventilating and air
conditioning in the Premises) furnished to and or used in or at the Premises for
any purpose. Notwithstanding the foregoing, to the extent such utilities or
services are provided to a Facility pursuant to an agreement to which Landlord
(as opposed to Tenant) is a party, Landlord shall deliver to Tenant upon receipt
any invoices it receives for such services provided to such Facility after the
Commencement Date and Tenant shall pay such invoice on or before the due date
thereof.

4.3 Interest on Late Payments. In the event that Tenant fails to pay Rent or any
other sum due under any provisions of this Lease when due, and such amount is
not paid within fifteen (15) business days after the date on which Rent or such
other sum is due as herein provided, then such sum shall bear interest
thereafter, without prejudice to and in addition to any other remedy available
to the Landlord under this Lease or at law, at a rate equal to, on any date, the
sum of (i) the average (rounded to the nearest 1/16th of one percent) of the
London Interbank Offered Rates for three-month United States dollar-denominated
deposits, as published in the Wall Street Journal on such date and (ii) 500
basis points, but in no event greater than the maximum rate then permitted under
applicable law (the “Default Rate”).

5. USE. Tenant may use the Premises in the manner in which the Premises were
used by General Motors Corporation prior to the Commencement Date, for any uses
associated with the winddown of production on the Premises, and for any other
uses incidental thereto. Tenant may not use the Premises for any other use
unless such use is consented to in writing by Landlord, which consent shall not
be unreasonably withheld, conditioned or delayed. Tenant shall comply in all
material respects with all laws, regulations and other governmental requirements
relating to its use and occupancy of the Premises, provided that,
notwithstanding the foregoing, Tenant shall not be obligated to cure any such
violations or conditions in existence on the Commencement Date, which shall
remain the obligation of Landlord, and Tenant may contest any alleged violation
of laws, regulations and other government regulations so long as the Tenant, in
good faith and with due diligence, contests the same or the validity thereof by
appropriate legal proceeding and

 

2



--------------------------------------------------------------------------------

provided that upon final adjudication of such proceeding Tenant shall
immediately pay any amounts due or comply therewith. During the Term, Landlord
may enter upon the Premises to remove any fixtures, machinery, equipment and
personal property that are owned or leased by Landlord and not used by Tenant,
provided that Landlord shall (i) notify Tenant not less than three (3) business
days prior to such entry, (ii) not unreasonably interfere with Tenant’s
operations or removal of Tenant’s Trade Fixtures and Personal Property on the
Premises and must be accompanied by a representative of Tenant made available by
Tenant, and (iii) provide Tenant a list of items Landlord intends to remove from
the Premises. Upon expiration of a Production Period with respect to any
Facility, Landlord may enter upon such Facility and remove any Landlord Fixtures
and Personal Property, provided that Landlord satisfies conditions (i)-(iii) in
the previous sentence.

6. TAXES. All real property taxes or special improvement taxes payable against
the Premises, all property taxes levied or assessed against the Landlord
Fixtures and Personal Property (but only during the Production Period with
respect to each Facility), and all property taxes levied or assessed against the
Tenant Trade Fixtures and Personal Property (including all penalties and
interest thereon), which may be assessed, levied, imposed upon the same, or any
use or occupancy of the Premises, for any period within the Term of this Lease,
shall be paid by Tenant, before they become delinquent. Landlord shall deliver
copies of all tax bills it receives to Tenant within ten (10) business days
after receipt thereof. Tenant shall deliver to Landlord duplicate receipts and
canceled checks or photocopies thereof showing the payments of all such taxes
and assessments, within thirty (30) days after respective payments evidenced
thereby, but in no event after any such payment is required to be made
hereunder. Provided no Event of Default shall have occurred and be continuing
hereunder, Tenant may contest any tax or assessment upon or against the
Premises, or any part thereof, or the improvements at any time situated thereon,
so long as the Tenant shall, in good faith and with due diligence, contest the
same or the validity thereof by appropriate legal proceeding which shall have
the effect of preventing the collection of the tax or assessment so contested,
and provided that upon final adjudication of such proceeding Tenant shall
immediately pay any amounts due. The obligations of Tenant under this provision
shall survive the expiration or termination of the Lease.

7. CONDITION OF PREMISES. Tenant acknowledges that it accepts the Premises and
the Landlord Fixtures and Personal Property in their “As-Is” condition on the
Commencement Date. Except as expressly set forth herein, Tenant enters into this
Lease without any representations or warranties on the part of Landlord, express
or implied, as to the condition of the Premises or the Landlord Fixtures and
Personal Property, including, but not limited to, the cost of operations and the
condition of its fixtures, improvements and systems.

8. MAINTENANCE.

8.1 Capital Repairs. Neither Landlord nor Tenant shall be required to make any
extraordinary or capital repairs to or replacements of the Facilities or the
Landlord Fixtures and Personal Property, provided that Tenant shall be obligated
to make capital repairs to the Facilities necessary to comply with Tenant’s
obligations under Section 8.2 below, provided the aggregate cost of any such
capital repairs made by Tenant at each Facility during the Term shall not exceed
$100,000 in the aggregate unless Tenant elects in its sole discretion to do so.
In the event either Landlord or Tenant elect in its sole discretion to make any

 

3



--------------------------------------------------------------------------------

extraordinary or capital repairs or replacements, such work shall be commenced
and completed in accordance with applicable laws, in a workmanlike manner using
materials of a good quality and, as to Landlord, in a manner which does not
unreasonably disrupt or interfere with the business activities of Tenant. If
Tenant elects to make any capital repairs to or replacements of any of the
Facilities or any of the Landlord Fixtures and Personal Property, Tenant may
remove equipment or other personal property installed or purchased by Tenant in
connection therewith upon expiration of the Term with respect to any Facility,
provided that any such removal shall be performed in accordance with Section 15
hereof.

8.2 Tenant’s Maintenance. Subject to the limitations set forth in Section 8.1
hereof, during the Production Period, Tenant shall keep and maintain the
Landlord Fixtures and Personal Property and the Facilities, including all
structural components, exterior doors and windows, and all interior and exterior
load-bearing walls, underground utility and sewer pipes, driveways, parking
lots, fire protection sprinkler system and all interior and exterior painting,
interior plumbing, heating, air conditioning, ventilation, electrical, interior
walls, ceilings, floors, windows, doors, sidewalks, and landscaping (including
performing snow removal), in substantially the order, repair and working
condition in which the Improvements are in as of the Commencement Date, subject
to reasonable wear and tear and damage from fire, any other casualty or
condemnation and/or any damage to the Landlord Fixtures and Personal Property
caused by Landlord and/or its agents, employees, contractors or representatives.
All such work shall be commenced and completed in accordance with applicable
laws, in a workmanlike manner using materials of a good quality. During the
Idling Period, Tenant’s obligations with respect to the maintenance of the
Landlord Fixtures and Personal Property and the Facilities shall be governed by
Section 15 hereof.

9. ASSIGNMENT AND SUBLETTING.

9.1 By Tenant. Subject to the terms of this Section 9, this Lease shall not be
assigned by Tenant to any other party, and Tenant shall have no right to sublet
the Premises or any part thereof or otherwise permit all or any portion of the
Premises to be occupied by any party other than Tenant or Tenant’s affiliates
(collectively or individually, a “Transfer”), without the prior written consent
of Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed. In no event shall Landlord be entitled to recapture the Premises in
connection with a request that Landlord consent to a Transfer. Notwithstanding
the foregoing, Tenant may, without Landlord’s consent, assign this Lease or
sublease or permit occupancy of all or any portion of Premises to any business
entities directly or indirectly, controlling, controlled by or under common
control with Tenant, or to successors to Tenant by merger, consolidation,
reorganization, conversion or purchase of Tenant (which shall include, without
limitation, the transfer of the voting stock of Tenant or other change in
control of Tenant and the conversion of Tenant to a Delaware limited liability
company), or to a purchaser of all or substantially all of the assets of Tenant
(each a “Permitted Transfer”). In the case of any assignment of this Lease
constituting a Permitted Transfer or any other assignment of this Lease to which
Landlord consents, Tenant shall not be relieved from any obligations that accrue
under this Lease from and after the date of such Permitted Transfer or other
assignment of this Lease unless (i) Landlord is reasonably satisfied that such
assignee has the financial ability to fulfill all of the Tenant’s obligations
hereunder, and (ii) the assignee assumes all of Tenant’s obligations

 

4



--------------------------------------------------------------------------------

under this Lease from and after the date of the Permitted Transfer or other
assignment and agrees to be bound by all of the terms, covenants and conditions
of this Lease. Any attempted assignment or sublease contrary to the terms and
provisions of this Section 9.1 shall be void and of no force and effect. Tenant
may collaterally assign its interest under this Lease on terms reasonably
satisfactory to Landlord, including, without limitation, the right of Landlord
to notice of and to cure any default by Tenant under such collateral assignment.

10. LANDLORD’S TITLE AND QUIET ENJOYMENT. Landlord represents and warrants that
Landlord owns fee simple title to the Premises and has full right and authority
to make this Lease. Landlord covenants that so long as an Event of Default does
not then exist, Tenant shall have quiet and peaceful possession and enjoyment of
the Premises and shall not be interfered with by Landlord, or any party claiming
by, through or under Landlord or any party claiming title superior to Landlord.

11. ALTERATIONS AND IMPROVEMENTS; LIENS.

11.1 Alterations, Additions and Improvements. Tenant shall not make any
structural alterations, additions or improvements to the Premises without
Landlord’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed. Tenant may, at its own expense and without
Landlord’s consent, make any non-structural alterations and improvements to the
Premises which Tenant deems desirable. All such alterations, additions and
improvements shall be made in a workmanlike manner in accordance with all
applicable laws and ordinances. At the expiration or sooner termination of the
Lease, Landlord agrees to accept the Premises with all alterations, additions
and improvements made by Tenant, which alterations, additions and improvements
shall thereafter become Landlord’s property, and Tenant shall not be required to
restore the Premises to the condition existing prior to the making of such
alterations, additions and improvements at the commencement of the Term;
provided, however, at Tenant’s option, Tenant may remove any such alterations or
improvements made by Tenant in accordance with Section 15 hereof.

11.2 Liens. Tenant shall not permit the Premises to become subject to any
mechanics’, laborers’ or materialmen’s lien on account of labor or material
furnished in connection with work of any character performed or claimed to have
been performed on the Premises by, or at the direction or sufferance of Tenant;
provided, however, that Tenant shall have the right to contest, in good faith
and with reasonable diligence, the validity of any such lien or claimed lien,
and Tenant shall not be deemed in default hereunder as a result of such lien so
long as Tenant is so contesting such lien; provided, in case of any such lien
attaching, or notice or claim thereof being asserted during any period of time
in which Landlord has entered into a contract to sell the applicable Facility,
as a condition precedent to the right to contest, Tenant shall bond over or
otherwise provide security (as permitted by applicable law in such proceeding),
the effect of which is to prevent such lien from attaching to Landlord’s title
in the Premises and any proceeds accruing from the sale thereof. Subject to
Tenant’s right of contest, in the event that such lien is not released, removed,
or bonded over when required in this Section 11.2, Landlord, at its option, may
take all action Landlord deems reasonable or necessary to release and remove
such lien (without any duty to investigate the validity thereof) and Tenant
shall, within ten (10) days following demand, either before or after such
release and removal, pay or reimburse Landlord for all reasonable sums, costs
and expenses (including, without limitation, reasonable attorneys’ fees and
court costs) incurred by Landlord in connection with removal of such lien
together with interest thereon from the date incurred until the date paid at the
Default Rate. The obligations of Tenant under the provisions of this
Section 11.2 shall survive the expiration or termination of this Lease.

 

5



--------------------------------------------------------------------------------

12. TENANT TRADE FIXTURES AND PERSONAL PROPERTY. Tenant currently owns certain
trade fixtures, machinery, equipment, all inventories of vehicles, raw
materials, work-in-progress, finished goods, supplies, stock, parts, packaging
materials and other accessories thereto, and other personal property located on
the Premises and Tenant may during the Term install in or on the Premises other
trade fixtures, machinery, equipment and personal property (collectively, the
“Tenant Trade Fixtures and Personal Property”) as Tenant deems desirable, and
all of the Tenant Trade Fixtures and Personal Property shall remain Tenant’s
property whether or not affixed or attached to the Premises. Tenant may, but
shall not be required to, remove the Tenant Trade Fixtures and Personal Property
from the Premises at any time during the Term, provided that any such removal by
Tenant shall be performed in accordance with Section 15 hereof.

13. INSURANCE.

13.1 Tenant’s Insurance. Throughout the Term, Tenant shall maintain insurance
insuring:

(a) The Building and any other Improvements at any time situated upon the
Premises against loss or damage by fire, lightning, wind storm, hail storm,
aircraft, vehicles, smoke, explosion, riot or civil commotion as provided by the
Standard Fire and Extended Coverage Policy and all other risks of direct
physical loss as insured against under Special Form (“all risk” coverage). The
insurance coverage shall be for not less than 100% of the full replacement cost
of the Building and other Improvements and building ordinance coverage. Landlord
shall be named as loss payee insured and all proceeds of insurance shall be
payable to Landlord.

(b) Tenant, Landlord (as an “additional insured”), and any mortgagee of Landlord
of which Tenant is given written notice, from all claims, demands or actions
made by or on behalf of any person or persons, firm or corporation and arising
from, related to or connected with the Premises, for bodily injury to or
personal injury to or death of any person, or more than one person, or for
damage to property in an amount of not less than $2,000,000.00 combined single
limit per occurrence/aggregate, and Tenant shall carry excess liability
insurance coverage in an amount not less than $8,000,000.00.

(c) All contents and trade fixtures, furniture and furnishings in the Premises
to the extent of at least ninety percent (90%) of their replacement cost under
Standard Fire and Extended Coverage Policy and all other risks of direct
physical loss as insured against under Special Form (“all risk”) coverage.

 

6



--------------------------------------------------------------------------------

13.2 Form of Insurance. All of said insurance required of Tenant by this
Section 13 shall be in form and with companies licensed in the state in which
the Premises is located, and shall be AM Best’s rated A- and class VII or
better, and shall provide that the same shall not be subject to cancellation or
termination except after at least ten (10) days prior written notice to
Landlord. Certificates of the insurance policies required to be carried
hereunder shall be deposited with the Landlord at the Commencement Date and from
time to time, together with copies of the policies, upon request of the
Landlord. Any insurance required of Tenant under this Lease may be furnished
under a blanket policy carried by Tenant. Notwithstanding anything in this Lease
to the contrary, Tenant may self-insure any or all of its insurance obligations
under this Lease, provided that Tenant shall pay Landlord an amount equal to the
insurance proceeds to which Landlord would be entitled under Section 14 of this
Lease if Tenant had not self-insured.

13.3 Mutual Waiver. Landlord and Tenant hereby waive all claims and rights of
recovery against the other and their respective officers, directors, employees,
agents and representatives for any loss or damage to their respective properties
or interests, which loss is insured against, or required to be insured against,
by Landlord or Tenant (as applicable) pursuant to this Section 13, regardless of
fault or negligence and regardless of the amount of insurance proceeds collected
or collectible under any insurance policies in effect, and Landlord and Tenant
each represent and warrant to the other that all such policies permit such
waiver and contain, and will contain, enforceable waiver of subrogation
endorsements.

14. DAMAGE AND CONDEMNATION.

14.1 Damage or Destruction. In the event of damage to, or destruction of, any
Building, or any of the other Improvements or access thereto (a “Casualty”) with
respect to a Facility, Landlord, at its sole cost and expense (except with
respect to insurance proceeds), shall repair, restore or rebuild the same to the
condition existing prior to the happening of such Casualty, and Tenant shall
make available to Landlord for such purpose the proceeds of the insurance it
maintains pursuant to Section 13.1(a), provided that Landlord shall only be
required to repair, restore or rebuild any Facility under this Section 14.1 to
the extent insurance proceeds are available to do so. Notwithstanding anything
to the contrary contained herein, in the event of a Casualty, either party shall
have the right to terminate this Lease with respect to the Facility affected by
the Casualty, effective on the date of such Casualty (each, a “Casualty
Termination Date”), by giving written notice thereof to the other party within
thirty (30) days after the Casualty (a “Casualty Notice”). If Landlord is the
party that issues a Casualty Notice, Tenant may nullify such Casualty Notice by
giving notice to Landlord of such nullification within thirty (30) days after
Landlord furnishes its Casualty Notice and, in any such case, this Lease shall
not terminate with respect to the affected Facility; provided, however, that, in
such case, Landlord shall have no further obligations under this Lease with
respect to the restoration of the affected Facility, and Tenant shall pay all
costs incurred to restore the affected Facility (using the insurance proceeds
received by Landlord and/or Tenant in connection with such Casualty). On a
Casualty Termination Date, the Facility identified in the applicable Casualty
Notice shall be deemed to have been removed from Exhibit A and shall no longer
constitute a portion of the Premises, this Lease shall terminate with respect to
such Facility, and Landlord and Tenant shall have no further obligations
hereunder with respect to such Facility, including, without limitation, the
payment of Rent allocable to such Facility, except any obligations hereunder
that expressly survive termination of this Lease. Notwithstanding the foregoing,
from and after a Casualty Termination Date, this Lease shall remain in full
force and effect with respect to the then-remaining portion of the Premises. If
neither party terminates this Lease, during the period of repair by Landlord and
for a period of ninety (90) days following the completion of Landlord’s
restoration, the Rent allocable to the applicable Facility shall be reduced to
an amount which bears the same ratio as the portion of the Facility then
available for use bears to the entire Facility.

 

7



--------------------------------------------------------------------------------

14.2 Condemnation.

(a) Taking of Whole. If the whole of the Premises or of any Facility shall be
taken or condemned for a public or quasi public use or purpose by a competent
authority, or if such a portion of the Premises or any Facility shall be so
taken that, in Tenant’s sole discretion, Tenant concludes that as a result
thereof the balance cannot be used for the same purpose and with substantially
the same utility to Tenant as immediately prior to such taking (each, a
“Taking”), then, as applicable, (i) the Lease shall terminate with respect to a
Taking of the Premises or (ii) the Lease shall terminate only as to the
particular Facility subject to a Taking, in either such case upon delivery of
possession of the Premises to the condemning authority, and any award,
compensation or damages (hereinafter sometimes called the “Award”) shall be paid
to and be the sole property of Landlord. Tenant shall have the right to make its
own claim for any separate award that may be made by the condemning authority on
account of any costs or loss Tenant may sustain in the removal of Tenant Trade
Fixtures and Personal Property.

(b) Partial Taking. If only a part of any Facility shall be subject to a Taking,
but the Lease is not terminated pursuant to Section 14.2(a) hereof, Tenant shall
promptly repair and restore the Facility and all applicable Improvements to a
condition that enables Tenant to continue its operations at the Facility and the
Rent allocable to such Facility will be adjusted accordingly on a per square
foot basis. In such case, Tenant shall have the right to use the Award to make
such repairs and improvements to the Facility that are necessary to enable
Tenant to continue its operations at the Facility.

(c) Partial Termination. If the Lease is terminated with respect to less than
the entire Premises in accordance with Section 14.2(a), on the termination date
set forth in such Section, the applicable Facility shall be deemed to have been
removed from Exhibit A and shall no longer constitute a portion of the Premises
and Landlord and Tenant shall have no further obligations hereunder with respect
to such Facility, including, without limitation, the payment of Rent allocable
to such Facility, except any obligations hereunder that expressly survive
termination of this Lease. Notwithstanding the foregoing, from and after such
applicable termination date, this Lease shall remain in full force and effect
with respect to the then-remaining portion of the Premises.

15. RETURN OF PREMISES; FACILITY IDLING PROCESS.

(a) Facility Idling Process. The parties acknowledge that Landlord and Tenant
have entered into that certain Transition Services Agreement dated as of the
date hereof (the “Transition Services Agreement”). The parties have agreed that,
from and after the expiration of the Production Period for each Facility, such
Facility shall be shut down and idled pursuant to and in accordance with the
terms, conditions, specifications and limitations of the Transition Services
Agreement (the “Facility Idling Process”). Accordingly, from and after the
expiration of the Production Period for each Facility, the Transition Services
Agreement shall govern Landlord’s and Tenant’s rights and obligations relating
to the

 

8



--------------------------------------------------------------------------------

Facility Idling Process for such Facility (other than the payment obligations
with respect to such Facility during an Idling Period as set forth in
Section 4.1 hereof) and that each Facility and the Landlord Fixtures and
Personal Property located in each Facility will be returned to Landlord upon the
expiration of Term in the condition contemplated by the Facilities Idling
Process; provided, however, that to the extent any provisions of the Transition
Services Agreement are inconsistent with or conflict with the terms and
conditions of Section 18 of this Lease, the terms and conditions of Section 18
of this Lease shall govern and control.

(b) Removal of Tenant’s Property. From and after the expiration of the
Production Period for each Facility, Tenant shall remove any Tenant Trade
Fixtures and Personal Property that were not removed from such Facility prior to
the expiration of the Production Period for such Facility. Tenant shall make
repairs necessitated by any removal of Tenant Trade Fixtures and Personal
Property to the extent such repairs would be required by the Facility Idling
Process. Any Tenant Trade Fixtures and Personal Property not removed from a
Facility by Tenant on or before the Termination Date with respect to such
Facility shall thereafter be deemed to be abandoned, and Landlord may, at
Landlord’s election, (i) accept the same, or (ii) remove and dispose of the same
at Tenant’s cost; provided that Tenant shall receive a credit against such costs
for any amount Landlord receives in connection with the sale or other
disposition of such Tenant Trade Fixtures and Personal Property. If Landlord
elects to accept the same, this Lease shall serve as a bill of sale for such
Tenant Trade Fixtures and Personal Property that are not removed from any
Facility by Tenant.

16. HOLDOVER. Should Tenant (or any party claiming by, through or under Tenant)
continue to occupy a Facility after the Termination Date with respect to such
Facility, Tenant shall be deemed to be a tenant at sufferance as to such
Facility and Tenant shall pay to Landlord the Holdover Rent plus all other
amounts payable under this Lease (including operating costs on an accrual basis
as set forth in this Lease), and Tenant shall perform all of its obligations
hereunder in accordance with the terms hereof (other than payment of Rent), with
respect to the applicable Facility from and after the Termination Date with
respect to the applicable Facility through the date Tenant vacates such
Facility. The term “Holdover Rent” shall mean monthly rent in an amount equal to
(a) one hundred fifty percent (150%) of the Rent set forth on Exhibit C with
respect to such Facility for the period commencing on the day after the
Termination Date with respect to such Facility and continuing for the next
twelve (12) months thereafter and (b) two hundred percent (200%) of the Rent set
forth on Exhibit C with respect to such Facility from and after the twelve
(12) month period described in subsection (a), provided that Tenant shall have
no further obligation to pay Holdover Rent to Landlord or other amounts payable
under this Lease (including, without limitation, Section 4.2 and Section 6
hereof) to the extent the obligation to pay Holdover Rent or such other amounts
with respect to such Facility first accrues with respect to such Facility from
and after the date on which Tenant surrenders any such Facility to Landlord. The
obligation to pay Holdover Rent shall be without prejudice and in addition to
any other rights and remedies Landlord may have under this Lease, including,
without limitation, the right to recover possession of the applicable Facility.

 

9



--------------------------------------------------------------------------------

17. EVENTS OF DEFAULT; REMEDIES.

17.1 Events of Default. Each of the following events shall constitute an “Event
of Default”:

(a) If Tenant shall fail to pay any Rent or any other charge or sum to be paid
by Tenant to Landlord when due in accordance with the terms of this Lease and
such default shall continue for a period of fifteen (15) days after the date on
which Rent is due or thirty (30) days after any other charge or sum to be paid
by Tenant is due;

(b) If Tenant shall fail to keep or perform or abide by any other requirement,
term, condition, covenant or agreement of this Lease and such default shall
continue for a period of thirty (30) days after written notice to Tenant of such
default, and, if more than thirty (30) days shall reasonably be required to
correct the breach complained of in such notice, then if Tenant shall fail to
commence promptly to correct such breach and prosecute the same to completion
with reasonable diligence; provided, however, that in no event shall such period
of cure extend beyond one hundred eighty (180) days in the aggregate;

(c) If Tenant shall be adjudged an involuntary bankrupt, or a decree or order
approving, as properly filed, a petition or answer filed against Tenant asking
reorganization of Tenant under the federal bankruptcy laws as now or hereafter
amended, or under the laws of any state, shall be entered, and any such decree
or judgment or order shall not have been vacated or set aside within one hundred
twenty (120) days from the date of the entry or granting thereof;

(d) If Tenant shall file or admit the jurisdiction of the court and the material
allegations contained in any petition in bankruptcy or any petition pursuant or
purporting to be pursuant to the federal bankruptcy laws as now or hereafter
amended;

(e) If Tenant shall institute any proceeding or shall give its consent to the
institution of any proceedings for any relief of Tenant under any bankruptcy or
insolvency laws or any laws relating to the relief of debtors, readjustment of
indebtedness, reorganization, arrangements, composition or extension;

(f) If Tenant shall make any assignment for the benefit of creditors or shall
apply for or consent to the appointment of a receiver for Tenant; or a decree or
order appointing a receiver of the property of Tenant shall be made and such
decree or order shall not have been vacated or set aside within one hundred
twenty (120) days from the date of entry or granting thereof; or

(g) If Tenant shall fail to obtain or maintain the insurance as required by
Section 13 hereof, in the amounts required thereby, and under the conditions and
terms as set forth in said Section 13.

 

10



--------------------------------------------------------------------------------

17.2 Remedies. Upon the occurrence of any one or more Events of Default,
Landlord may at its election:

(a) Terminate this Lease. Upon termination of the Lease, Tenant shall surrender
possession and vacate the Premises immediately, and deliver possession thereof
to Landlord, and hereby grants to Landlord the full and free right, in
compliance with all applicable laws, to enter into and upon the Premises in such
event with process of law and to repossess the Premises as Landlord’s former
estate and to expel or remove Tenant and any others who may be occupying or
within the Premises without being deemed in any manner guilty of trespass,
eviction, or forcible entry or detainer, and without relinquishing Landlord’s
rights to Rent or any other right given to Landlord hereunder or by operation of
law. Upon termination of the Lease, Landlord shall be entitled to recover as
damages all Rent and other sums due and payable by Tenant to the date of
termination; and/or

(b) Landlord may pursue any and all remedies available at law or in equity,
including without limitation, the right to sue Tenant for any and all damages,
losses and liabilities, and reasonable costs and expenses (including reasonable
attorneys’ fees and court costs) incurred by or caused to Landlord arising out
of or resulting from any act or omission of Tenant or any Event of Default by
Tenant hereunder, and the right to sue for specific performance, and for
injunctive relief but excluding for any Rent due following the date on which
Tenant vacates the Premises.

17.3 Landlord Defaults. If Landlord defaults in the performance of any of its
obligations, covenants and warranties hereunder and such default continues for a
period of thirty (30) days after written notice thereof to Landlord (or in an
emergency, Landlord shall fail to cure such default immediately), and if more
than thirty (30) days shall reasonably be required to correct the breach
complained of in such notice, then if Landlord shall fail to commence promptly
to correct such breach and prosecute the same to completion with reasonable
diligence not to exceed ninety (90) days, Tenant may, at its option and in
addition to all other rights and remedies available to Tenant, cure the same on
behalf of Landlord, in which event Tenant may deduct the cost of such cure from
Rent next due hereunder, provided that if such Rent is insufficient to fully
reimburse Tenant for such costs, any such deficiency (together with interest
thereon at the Default Rate) shall be immediately due and payable by Landlord to
Tenant upon written demand from Tenant, which demand shall be accompanied by
invoices or receipts evidencing such costs.

17.4 Limitation on Liability.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IN NO EVENT SHALL
TENANT OR LANDLORD BE LIABLE FOR ANY INCIDENTAL, SPECIAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR LOSSES OF ANY KIND ARISING UNDER OR IN CONNECTION WITH
THIS LEASE (INCLUDING PURSUANT TO SECTION 16 HEREOF), REGARDLESS OF LEGAL
THEORY, INCLUDING ANY SUCH DAMAGES OR LOSSES RESULTING FROM BUSINESS
INTERRUPTION OR LOST PROFITS.

 

11



--------------------------------------------------------------------------------

18. ENVIRONMENTAL.

18.1 Definitions. As used in this Section 18, the following terms shall have the
following meanings:

(a) “Contamination” means the presence at the Premises, at a quantity or level
which exceeds the amount that would require an investigation, clean up, or other
response action under Environmental Law, of any Hazardous Material in surface
water, groundwater, ambient air, or surface or subsurface soil.

(b) “Environmental Law” means any law in existence at the date hereof relating
to the management or Release of, or exposure of humans to, any Hazardous
Materials, pollution or the protection of human health and the environment,
including surface water, groundwater, ambient air, surface or subsurface soil,
natural resources or wildlife habitat.

(c) “Environmental Permits” means any consents, licenses, permits, or other
approvals required by any governmental authority under Environmental Law.

(d) “Hazardous Materials” means any material or substance that is regulated, or
can give rise to Liabilities or Losses, under an Environmental Law or a Permit
issued pursuant to any Environmental Law, including any petroleum,
petroleum-based or petroleum-derived product, polychlorinated biphenyls,
asbestos-containing materials, lead, and any noxious, radioactive, flammable,
corrosive or caustic compound (whether solid, liquid or gaseous).

(e) “Liabilities” means any and all liabilities and obligations of every kind
and description whatsoever, whether such liabilities or obligations are known or
unknown, disclosed or undisclosed, matured or unmatured, accrued, fixed,
absolute, contingent, determined or undeterminable, on or off-balance sheet or
otherwise, or due or to become due, including Indebtedness and those arising
under any law, claim, governmental order, contract or otherwise.

(f) “Losses” means any and all Liabilities, losses, damages, fines, amounts paid
in settlement, penalties, costs and expenses (including reasonable and
documented attorneys’, accountants’, technical consultants’, engineers’ and
experts’ fees and expenses).

(g) “Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migrating, dumping, discarding,
burying, abandoning or disposing into the environment of Hazardous Materials
that is prohibited under, or reasonably likely to result in a Liability under,
any applicable Environmental Law.

18.2 Agreements regarding Environmental Matters. Landlord and Tenant hereby
acknowledge that:

(a) except as provided in Section 18.2(e), the Landlord will retain all
Liabilities for (i) all Contamination, including any Releases, in, at, on, under
or emanating onto or from the Premises, regardless of when such Contamination
may have occurred, and (ii) any on-going consequences or responsibilities
relating to this Contamination;

 

12



--------------------------------------------------------------------------------

(b) the Landlord will be responsible for managing and funding the liabilities
referenced in Section 18.2(a); and

(c) the Tenant will only be responsible, as a short-term tenant, for compliance
with applicable Environmental Laws and Environmental Permits directly related to
its operations at the Premises.

(d) Landlord retains or shall assume any Liability, including responsibility for
the investigation, clean up, or other response action required under
Environmental Law, related to any Contamination, including the Release of
Hazardous Materials, in, at, on, under or emanating onto or from the Premises
which occurred prior to, on or after the Commencement Date. Except as provided
by Section 18.2(e), (i) Landlord will take all actions required by or under any
Environmental Law to address any Contamination in, at, on, under or emanating
onto or from the Premises or other environmental conditions, matters, or issues,
which, in each case may affect the Premises, and (ii), Landlord hereby forever
waives, discharges and releases any claims or causes of action it has or may
have against Tenant related to the existence or Release of Hazardous Materials
in, at, on, under or emanating onto or from the Premises or other violation of
Environmental Law prior to the Commencement Date, or on or after the
Commencement Date.

(e) Tenant shall conduct its operations at the Premises in compliance with
applicable Environmental Laws and any Environmental Permits required at the
Premises. Tenant shall be responsible for (i) any fines or penalties resulting
directly and exclusively from Tenant’s noncompliance with Environmental Laws or
Environmental Permits at the Premises; and (ii) site specific environmental
clean up costs or other costs incurred by Landlord that Landlord establishes
arose directly and exclusively from Tenant’s operation, maintenance or repair of
any Facility (“Additional Costs”). Further, Tenant will indemnify, defend and
hold Landlord harmless from and against any and all fines or penalties to the
extent exclusively and directly caused by Tenant’s noncompliance with
Environmental Laws or Environmental Permits at the Premises and from all
Additional Costs incurred by Landlord at the Facilities.

(f) Landlord will promptly notify Tenant (and, if in writing, provide copies) of
any governmental or third-party filings, notices, or communications concerning
the Premises, any adjacent parcel, or other nearby real property of which
Landlord has knowledge related in any way to any Contamination, environmental
conditions, matters, or issues. Landlord will also notify the Tenant of any
Release or threatened Release of any Hazardous Materials of which Landlord has
knowledge that occurs in, at, on, under or emanates from the Premises or any
adjacent parcel to the Premises after the Commencement Date and which is not
caused exclusively and directly by the Tenant’s activity on the Premises.

 

13



--------------------------------------------------------------------------------

(g) Tenant will promptly notify the Landlord (and, if in writing, provide
copies) of any governmental or third-party filings, notices, or communications
concerning the Premises which relate in any way to any Contamination,
environmental conditions, matters, or issues in connection with the Premises of
which Tenant has knowledge. Tenant will also promptly notify Landlord of any
Release or threatened Release of any Hazardous Materials which occurs in, at,
on, under or emanates from the Premises, and which are caused exclusively and
directly by the Tenant’s current activities on the Premises. Other than
providing Landlord with the notices provided for in this Section 18.2(g) and as
provided in Section 18.2(e), Tenant will have no obligation to address, clean
up, investigate, or otherwise respond to any Contamination on, at, in, under or
emanating from the Premises, regardless of when such Contamination may have
occurred.

(h) The obligations in this Section 18 shall survive the expiration or
termination of this Lease and the occurrence and discharge of any other
obligation in this Lease.

19. NOTICE. All notices or demands required or permitted to be given or served
pursuant to this Lease shall be in writing and shall be deemed to have been
given or served one (1) business day subsequent to transmittal by nationally
recognized prepaid overnight courier, and addressed to Landlord at Landlord’s
Address or to Tenant at Tenant’s Address (as set forth in the Lease Schedule).
Such addresses may be changed from time to time by either party by serving
notice as above provided. In no event shall personal delivery at the Premises be
deemed an effective means of notice.

20. ENTRY UPON PREMISES. Landlord and Landlord’s representatives shall be
permitted to enter the Premises at all reasonable times during usual business
hours upon no less than forty-eight (48) hours’ prior notice to Tenant (except
in case of emergency) for purposes of (i) performing such repairs, maintenance
or replacements to be performed by Landlord pursuant to this Lease,
(ii) exhibiting the Premises for sale or mortgage financing or, within the last
six (6) months of the Term or during an Extended Term, to prospective tenants;
and (iii) curing any Event of Default by Tenant under the terms of this Lease
and during any such entry by Landlord or Landlord’s representatives (except in
case of emergency), at Tenant’s option, a representative of Tenant shall
accompany Landlord and/or Landlord’s representatives through the Premises at all
times.

21. GENERAL PROVISIONS.

21.1 Brokerage. Landlord and Tenant each represents and warrants to the other
that it has not engaged or dealt with any broker in this transaction. Landlord
and Tenant each agree to indemnify and hold the other harmless from and against
all liability, claims, demands, damages, or costs of any kind arising from or
connected with any broker’s commission, finder’s fee, consulting fee or other
charge claimed to be due any person or entity arising from the indemnifying
party’s conduct with respect to this Lease.

21.2 Amendments. No amendment or modification of this Lease shall be effective
unless in writing and executed by Landlord and Tenant.

 

14



--------------------------------------------------------------------------------

21.3 Severability. If any term or provision of this Lease shall to any extent be
held invalid or unenforceable, the remaining terms and provisions of this Lease
shall not be affected thereby, but each term and provision of this Lease shall
be valid and be enforced to the fullest extent permitted by law.

21.4 Attorney’s Fees. In the event Landlord or Tenant is required to use the
services of any attorney for the enforcement of any of the terms, covenants or
provisions hereof or in the event of any other dispute between Landlord and
Tenant concerning this Lease, the prevailing party shall be entitled to recover
reasonable attorney’s fees and expenses from the non-prevailing party.

21.5 Time of Essence. Subject to Section 21.12 below, time is of the essence of
this Lease, and all provisions herein relating thereto shall be strictly
construed.

21.6 Waiver. No waiver of any provision of this Lease shall be deemed to be a
waiver of any other provision hereof or of any subsequent or continuing breach
of the same or any other provision. Landlord’s consent to or approval of any act
by Tenant shall not be deemed to render unnecessary the obtaining of Landlord’s
consent to or approval of any subsequent act.

21.7 Successors and Assigns. All of the covenants, conditions, and provisions of
this Lease shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns, when permitted hereunder.

21.8 Governing Law. This Lease shall be construed in accordance with the laws of
the state of Michigan, except that for purposes of enforcing or construing this
Lease with respect to any Facility located outside the state of Michigan, the
laws of the state in which such Facility is located shall apply in lieu of the
laws of the state of Michigan.

21.9 Estoppel Agreements. Each of Tenant and Landlord agrees that from time to
time within ten (10) business days after written request by the other party
hereto, it will execute, acknowledge and deliver to the requesting party or to
such other party as may be designated by the requesting party, a certificate
stating that this Lease is then in full force and effect and has not been
modified, supplemented or amended in any way, except as indicated in such
certificate; that all conditions and agreements under this Lease to be performed
by Landlord or Tenant, as applicable, have been satisfied or performed, except
as set forth in such certificate; that, to such party’s knowledge, there are no
existing defenses or offsets of Tenant, except as indicated in such certificate;
that Tenant has not paid any rental more than one month in advance, except as
indicated in such certificate; and that, to such party’s knowledge, the other
party is not in default under any provisions of this Lease.

21.10 Subordination, Non-Disturbance Agreement. Prior to entering into any
financing that encumbers any portion of the Premises, at Tenant’s request,
Landlord agrees to deliver to Tenant a subordination, non-disturbance and
attornment agreement with respect to such portion of the Premises executed by
Landlord’s lender in a form reasonably acceptable to such lender and Tenant.

21.11 Intentionally Omitted.

 

15



--------------------------------------------------------------------------------

21.12 Force Majeure. Neither Landlord nor Tenant shall be deemed in default with
respect to any of the terms, covenants and conditions of this Lease to be
performed on Landlord’s or Tenant’s part (other than the failure to make any
payment due hereunder), if such party’s failure to timely perform same is due in
whole or in part to any strike, lockout, labor trouble, civil disorder, failure
of power, restrictive governmental laws and regulations, riots, insurrections,
war, shortages, accidents, casualties, acts of God, acts caused directly by the
other party hereto or such party’s agents, employees and invitees, or any other
cause beyond the reasonable control of Landlord or Tenant, as applicable
(collectively, “Force Majeure Events”). In the event of a Force Majeure Event,
the period of performance shall be delayed one day for each day of delay caused
by the applicable Force Majeure Event. The foregoing definition of Force Majeure
Events shall apply only during the Term.

21.13 Consent. Any time the consent of Landlord or Tenant is required, such
consent shall not be unreasonably withheld, conditioned or delayed. Whenever
this Lease grants Landlord or Tenant the right to take action, exercise
discretion, establish rules and regulations or make allocations or other
determinations (other than decisions to exercise expansion, contraction,
cancellation, termination or extension options, or decisions which are specified
herein to be in the sole discretion of the applicable party), Landlord and
Tenant shall act reasonably and in good faith, and shall take no action that
might result in the frustration of the reasonable expectations of a
sophisticated tenant or landlord concerning the benefits to be enjoyed thereby.

21.14 Time Period for Payment. Any time this Lease requires a payment from
Landlord to Tenant or from Tenant to Landlord, and no specific time period is
set forth herein, such payment shall be deemed due within thirty (30) days after
receipt by the paying party of a reasonably detailed, written invoice therefor.

21.15 Execution of Lease. The submission of this document for examination and
negotiation does not constitute an offer to lease, or a reservation of, or
option for, the Premises and this document shall become effective and binding
only upon the execution and delivery hereof by Tenant and by Landlord. All
negotiations, considerations, representations and understandings between
Landlord and Tenant are incorporated herein.

21.16 Counterparts. This Lease may be executed in one or more counterparts, and
each such counterpart shall constitute an original.

21.17 Confidentiality. Except as may be required by filings with or orders by
the Bankruptcy Court (defined below), each party acknowledges that it will have
access to certain financial information of the other party (“Confidential
Information”). Such Confidential Information shall not be released to the public
and will be provided, subject to this paragraph, only to those parties who have
a legitimate need for such Confidential Information, including accountants,
lawyers, lenders, potential buyers, mortgagees and similar parties. Neither
Landlord nor Tenant shall prepare or provide any materials with respect to this
Lease for media distribution, whether it be: print, television, radio, internet
or any other commercial distribution, without the approval of the other party.
Landlord and Tenant may prepare any necessary documentation or agenda necessary
to secure internal or public approval (if necessary) without said approval being
required by the other party.

 

16



--------------------------------------------------------------------------------

The following information shall not constitute Confidential Information for
purposes of this Section 21.17:

(a) any information that is available, or becomes available, to the general
public without fault of the non-disclosing party;

(b) any information that can be shown was in the possession of the
non-disclosing party prior to receipt of the same from the disclosing party;

(c) any information that is obtained by the non-disclosing party without an
obligation of confidence from a third party who is rightfully in possession of
such information and is under no obligation of confidentiality to the disclosing
party;

(d) any information that the non-disclosing party is legally required to
disclose; or

(e) any information that is independently developed by the non-disclosing party
without reference or access to the Confidential Information.

21.18 Jurisdiction for Dispute Resolution. (a) Without limiting any party’s
right to appeal any order of the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”), (i) the Bankruptcy Court shall
retain exclusive jurisdiction to enforce the terms of this Lease and to decide
any claims or disputes that may arise or result from, or be connected with, this
Lease, any breach or default hereunder, or the transactions contemplated hereby,
and (ii) any and all proceedings related to the foregoing shall be filed and
maintained only in the Bankruptcy Court, and the parties hereby consent to and
submit to the jurisdiction and venue of the Bankruptcy Court and shall receive
notices at such locations as indicated in Section 19 hereof; provided, however,
that if Landlord’s voluntary petition for relief under Chapter 11 of Title 11,
U.S.C. §§101 et. seq. has closed, the parties agree to unconditionally and
irrevocably submit to the exclusive jurisdiction of the federal courts in the
Southern District of New York and the State of New York located in the Borough
of Manhattan in the City of New York and any appellate court from any thereof,
for the resolution of any such claim or dispute. The parties hereby irrevocably
waive, to the fullest extent permitted by applicable law, any objection that
they may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute. Each of the parties hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.

(b) Each of the parties hereto hereby consents to process being served by any
party to this Lease in any suit, action or proceeding by delivery of a copy
thereof in accordance with the provisions of Section 19.

21.19 Gender. All pronouns and any variations thereof shall be deemed to refer
to the masculine, feminine or neuter, singular or plural, as the identity entity
of the person or entity may require.

 

17



--------------------------------------------------------------------------------

22. WAIVER OF LANDLORD LIEN. Landlord hereby waives and releases all liens,
right of distraint or security interests (whether arising by statute or at
common law) in all property, chattels or merchandise which may be placed in the
Premises and also upon all proceeds of insurance which may accrue to Tenant by
reason of damage to or destruction of any such property, chattels or
merchandise.

23. CONTRACTION RIGHT. Tenant shall have the continuing option (the “Contraction
Right”) during the Term to reduce the Premises at any time during the Term by
providing notice to Landlord that Tenant is exercising the Contraction Right
(each, a “Contraction Notice”), provided that Tenant may only reduce the
Premises by returning an entire Facility (as hereinafter defined) to Landlord
and not a portion of a Facility. The Contraction Notice shall include (a) the
date on which Tenant shall return the Facility to Landlord, which date shall be
not less than ninety (90) days after delivery of such notice (each, a
“Contraction Date”) and (b) the identification of the Facility to be returned to
Landlord on or before the Contraction Date. Tenant shall deliver the Facility to
Landlord on or before the respective Contraction Date in accordance with
Section 15 hereof in the same condition as if the Contraction Date were the
original date set forth in this Lease for expiration of the Term with respect to
the applicable Facility. On a Contraction Date, the Facility identified in the
applicable Contraction Notice shall be deemed to have been removed from Exhibit
A and shall no longer constitute a portion of the Premises, this Lease shall
terminate with respect to such Facility, and Landlord and Tenant shall have no
further obligations hereunder with respect to such Facility, including, without
limitation, the payment of Rent allocable to such Facility, except any
obligations hereunder that expressly survive termination of this Lease.
Notwithstanding the foregoing, following a Contraction Date, this Lease shall
remain in full force and effect with respect to the then-remaining portion of
the Premises.

24. TENANT’S LIABILITY. The Surviving Obligations (as hereinafter defined) shall
expire with respect to a Facility on the fifth anniversary of the Termination
Date with respect to such Facility except regarding a Surviving Obligation with
respect to which Landlord has commenced litigation against Tenant prior to the
fifth anniversary of the Termination Date with respect to such Facility and then
only until a non-appealable judicial determination has been made or, if
applicable, until Landlord has executed a judgment obtained in such litigation.
As used herein, the term “Surviving Obligations” shall mean (i) the obligations
of Tenant that expressly or by their nature survive the expiration or
termination of this Lease and (ii) to the extent not included in clause
(i) above, Tenant’s obligations to pay Rent and other amounts and perform
obligations which, in each case, accrue under this Lease with respect to any
Facility prior the date Tenant delivers possession of such Facility to Landlord.
For avoidance of doubt, Landlord’s right to recover damages from Tenant and/or
pursue any or all other remedies described in described in Section 17.2 hereof
shall not be extinguished as a result of the expiration or termination of this
Lease as to any Facility, and such rights and remedies and Tenant’s liability
therefor shall constitute “Surviving Obligations” for all purposes of this
Lease.

 

18



--------------------------------------------------------------------------------

25. PURCHASE OPTION. At any time prior to the Target End Date with respect to
the Pontiac North Facility (as such term is defined in Exhibit A), Tenant may
elect to purchase the Pontiac North Facility by providing written notice to
Landlord of such election. Within a reasonable time following delivery of such
notice to Landlord, Landlord shall convey the Pontiac North Facility to Tenant
by a quitclaim deed for One Dollar ($1.00) in stated consideration and this
Lease shall terminate with respect to the Pontiac North Facility upon such
conveyance, provided that this Lease shall remain in full force and effect with
the remainder of Premises. For avoidance of doubt, the purchase option described
in this Section 25 shall apply only to the Pontiac North Facility and shall not
apply to any other Facility.

[Signature Pages to Follow]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease by and through
their corporate officers thereunto duly authorized, the day and year first above
written.

 

TENANT:

GENERAL MOTORS COMPANY,

a Delaware corporation

By:   /s/ David Markowitz Name:   David Markowitz Title:   President and
Secretary LANDLORD:

GENERAL MOTORS CORPORATION,

a Delaware corporation

By:   /s/ John K. Blanchard Name:   John K. Blanchard Title:  

Executive Director,

GM Worldwide Real Estate

SIGNATURE PAGE TO MASTER LEASE AGREEMENT (EXCLUDED MANUFACTURING ASSETS)



--------------------------------------------------------------------------------

Exhibit A

Common Addresses of Premises

 

FACILITY

   USEABLE SQUARE
FOOTAGE

1. Stamping - Indianapolis, 340 White River Parkway West Drive South 50,
Indianapolis, IN 46206

   2,111,172

2. GMPT - Flint North #5/#10/#81, 902 E Hamilton Avenue, Flint, MI 48550

   2,001,070

3. GMPT - Livonia, 12200 Middlebelt, Livonia, MI 48150

   1,178,729

4. GMVM - Pontiac Assembly, 2100 S Opdyke Road, Pontiac, MI 48341

   3,378,106

5. Stamping - Pontiac North Campus, 220 East Columbia, Pontiac, MI 48340
(excluding Plant 14) (“Pontiac North Facility”)

   1,464,846

6. Stamping - Mansfield, 2525 West Fourth Street, PO Box 2567 - 44906,
Mansfield, OH 44906-1269 (the “Mansfield Facility”)

   2,753,195

7. GMPT - Parma Complex, 5400 Chevrolet Boulevard, PO Box 30098, Parma, OH,
44130

   579,544

8. GMPT - Fredericksburg, 11032 Tidewater Trail, Fredericksburg, VA, 22408

   280,043

9. GMPT - Willow Run, 2930 Ecorse Road, Ypsilanti, MI 48198

   4,723,313

10. Stamping - Grand Rapids, 300 36th Street SW, Wyoming, MI 49548 (the “Grand
Rapids Facility”)

   2,324,628

11. GMVM - Shreveport Assembly (excluding Stamping), 7600 General Motors Blvd.,
Shreveport, LA

   2,768,105

12. Stamping - Shreveport, 7600 General Motors Blvd., Shreveport, LA

   867,040

13. GMVM - Wilmington Assembly, 801 Boxwood Road, Wilmington, DE

   2,836,064     

TOTAL:

   27,265,855

EXHIBIT A TO MASTER LEASE AGREEMENT (EXCLUDED MANUFACTURING ASSETS)



--------------------------------------------------------------------------------

Exhibit B

Target End Dates

 

FACILITY

   TARGET END DATE

1. Stamping - Indianapolis, 340 White River Parkway West Drive South 50,
Indianapolis, IN 46206

   12/31/2011

2. GMPT - Flint North #5/#10/#81, 902 E Hamilton Avenue, Flint, MI 48550

   12/31/2010

3. GMPT - Livonia, 12200 Middlebelt, Livonia, MI 48150

   6/30/2010

4. GMVM - Pontiac Assembly, 2100 S Opdyke Road, Pontiac, MI 48341

   10/31/2009

5. Pontiac North Facility

   12/31/2010

6. Mansfield Facility

   6/30/2010

7. GMPT - Parma Complex, 5400 Chevrolet Boulevard, PO Box 30098, Parma OH, 44130

   12/31/2010

8. GMPT - Fredericksburg, 11032 Tidewater Trail, Fredericksburg, VA 22408

   12/31/2010

9. GMPT - Willow Run, 2930 Ecorse Road, Ypsilanti, MI

   12/31/2010

10. Grand Rapids Facility

   12/31/2009

11. GMVM - Shreveport Assembly (excluding Stamping), 7600 General Motors Blvd.,
Shreveport, LA

   6/30/2012

12. Stamping - Shreveport, 7600 General Motors Blvd., Shreveport, LA

   6/30/2012

13. GMVM - Wilmington Assembly, 801 Boxwood Road, Wilmington, DE

   7/31/2009

EXHIBIT B TO MASTER LEASE AGREEMENT (EXCLUDED MANUFACTURING ASSETS)



--------------------------------------------------------------------------------

Exhibit C

Rent

 

FACILITY

   RENT PER ANNUM

1. Stamping - Indianapolis, 340 White River Parkway West Drive South 50,
Indianapolis, IN 46206

   $ 2,111,172

2. GMPT - Flint North #5/#10/#81, 902 E Hamilton Avenue, Flint, MI 48550

   $ 2,001,070

3. GMPT - Livonia, 12200 Middlebelt, Livonia, MI 48150

   $ 1,178,729

4. GMVM - Pontiac Assembly, 2100 S Opdyke Road, Pontiac, MI 48341

   $ 3,378,106

5. Pontiac North Facility

   $ 1,464,846

6. Mansfield Facility

   $ 2,753,195

7. GMPT - Parma Complex, 5400 Chevrolet Boulevard, PO Box 30098, Parma, OH,
44130

   $ 579,544

8. GMPT - Fredericksburg, 11032 Tidewater Trail, Fredericksburg, VA, 22408

   $ 280,043

9. GMPT - Willow Run, 2930 Ecorse Road, Ypsilanti, MI 48198

   $ 4,723,313

10. Grand Rapids Facility

   $ 2,324,628

11. GMVM - Shreveport Assembly (excluding Stamping), 7600 General Motors Blvd.,
Shreveport, LA

   $ 2,768,105

12. Stamping - Shreveport, 7600 General Motors Blvd., Shreveport, LA

   $ 867,040

13. GMVM - Wilmington Assembly, 801 Boxwood Road, Wilmington, DE

   $ 2,836,064       

TOTAL:

   $ 27,265,855

EXHIBIT C TO MASTER LEASE AGREEMENT (EXCLUDED MANUFACTURING ASSETS)